



COURT OF APPEAL
    FOR ONTARIO

CITATION: ACT Greenwood Ltd. v. Desjardins-McLeod, 2019 ONCA
    585

DATE: 20190709

DOCKET:
    C65412

Pepall,
    Trotter and Harvison Young JJ.A.

BETWEEN

ACT Greenwood Ltd., c.o.b. as ACT Greenwood
    Office Management and

Dr. Clement Sun

Plaintiffs (Appellants)

and

Jocelin
    Desjardins-McLeod

Defendant
    (Respondent)

Robert
    Harrison and Zohar Levy, for the appellants

Justin Necpal and Anisah Hassan,
    for the respondent

Heard:
    February 6, 2019

Supplementary
    reasons to the judgment in
ACT Greenwood Ltd. v. Desjardins-McLeod
, 2019
    ONCA 158, released on February 28, 2019.

ADDENDUM

[1]

On February 28, 2019, this court released its decision allowing the
    appeal in part:
ACT Greenwood Ltd. v. Desjardins-McLeod
, 2019 ONCA
    158.

[2]

Subsequent to the release of the decision, counsel for the respondent
    requested that this court order that funds paid into court by the appellants to
    the credit of the action as security for costs be paid out of court to the
    respondent. Counsel for the appellants has advised that his clients are
    unopposed to this requested order.

[3]

In the circumstances, we order that the funds held by the Accountant of
    the Superior Court of Justice to the credit of action CV 15 538027, in account
    541728, be paid out to the respondent, Jocelin Desjardins-McLeod.

S.E. Pepall J.A.

G.T.
    Trotter J.A.

A. Harvison Young
    J.A.


